Title: To George Washington from Isaac Sherman, 20 April 1789
From: Sherman, Isaac
To: Washington, George



Sir,
New Haven [Conn.] 20th April 1789.

Nearly eleven years of the prime of life I have appropriated to the service of the public; eight years in the armies of the united states, and part of three years in the surveying department. Nearly the whole of the savings of eight years of uninterrupted military services I have expended in order to carry into effect the land ordinance of Congress—This I did from an order to promote the public good, and from an expectation that my exertions would have been ultimately rewarded: but the reverse of this has happened. From these considerations I have been lead to hope; and from a desire to render my country every service in my power, I am induced to ask for an appointment under the new government. I have no particular office in view to solicit, for I do not know what appointments will be made. That your Excellency will not be unmindfull of me among the numerous applications for offices is my most sincere

wish. With every sentiment of Esteem and respect, I have the Honor to be, Sir, Your Excellency’s Most humble Servant,

Isaac Sherman.

